PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Zhou, Xiaobing
Application No. 16/004,802
Filed: June 11, 2018
For: METHOD OF MAKING ALUMINUM-FREE NEOPENTASILANE

:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed April 27, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, November 20, 2019, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on February 21, 2019. A Notice of Abandonment was mailed July 22, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment, (2) the petition fee of $2000, and (3) a proper or an adequate statement of unintentional delay-. 

This application is being forwarded to Technology Center AU 1715 for appropriate action in the normal course of business on the reply received April 27, 2021.


Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  All inquiries concerning the status of the processing of the application should be directed to TC 1700 at (571) 272-1700.
	



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions